Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 14 recites the limitation "the fixed solution is not calculated reaches a second predetermined time" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. In the independent claims 1 and 8 it depends on, there is no first predetermined time claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-2 and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jinkins (9562788).
Regarding claims 1 and 8, Jinkins discloses a positioning method (Fig. 5 to Fig. 5) and terminal (Fig. 3) comprising:
a receiver that receives positioning signals (Location Determiner 137 in Fig. 3) transmitted from a plurality of satellites; and a processor that determines coordinates of a moving object by performing a positioning calculation based on information included in the positioning signals (sensor processing unit 150)( Sensor processing unit 150 uses a GPS antenna 154 for communication with satellites, col. 7, lines 14-17) wherein the processor 
calculates a fixed solution (from the GPS) which is a solution obtained by the positioning calculation or a float solution (from the other determiners in Fig.3 which is associated with sensor processing unit) which is a solution obtained by the positioning calculation and has lower accuracy than the fixed solution, 
calculates a velocity bias based on a movement amount of the fixed solution and a velocity of the moving object (Doppler analysis is used to determine a ground speed and a drift angle parameter, col. 7, lines 34-36),
calibrates a velocity of the moving object by removing the velocity bias (a ground speed parameter and drift angle parameter can be expressed, stored and communicated as a vector or data, The ground speed parameter and drift angle parameter can be used to calculate other information, such as, heading angle, track angle, location, etc. col. 7, lines 34-42)  from the velocity of the moving object, and 
dead-reckoning or coasting algorithm after GPS fails, col. 7, line 67 to col. 8, line 3)(dead-reckoning is a float solution in case a fixed solution GPs is not available).
Regarding claims 2 and 9, Jinkins discloses wherein the processor calculates a vector difference between a unit time converted amount of a movement amount of the fixed solution and the velocity of the moving object as the velocity bias (velocity vector via Doppler as rejected above), and calibrates the velocity of the moving object by adding an inverse vector (a velocity vector created is known can be removed or modified with an inverse vector to compensate and calibrate a true velocity) of the velocity bias to the velocity of the moving object.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jinkins (9562788) as applied to claims 1 and 8 above, and further in view of Lokshin (785863).
Regarding claims 7 and 14, Jinkins discloses outputs DR solution as the coordinates of a moving object in a case where fixed solution is not calculated but does not specifically disclose wherein the float solution is output as the coordinates of the moving object in a case where the time during which the fixed solution is not calculated reaches a second predetermined time. However, Lokshin teaches retrieving from a memory a last recorded location of a vehicle, setting a dead reckoning startup location equal to the last recorded location, retrieving from a memory at least one of a last recorded Ephemeris and Almanac, determining a current velocity vector and determining a current location based upon the velocity vector and the dead reckoning startup location (Abstract). It would have been obvious to modify Jinkins with Lokshin by outputting  another floating solution if ephemeris is not available for a second period of time.


Allowable Subject Matter
Claims 3-6 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov